Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lavik et al. (US PG pub. 2011/0206773) in view of Marom et al. (WO 2011/080733A1, presented in IDS).
Lavik teaches biodegradable polymeric microparticle compositions containing one or more active agents (see abstract).  The drug may be a poorly water-soluble steroid, such as dexamethasone or dexamethasone acetate (see paragraph [0058]).  In one embodiment, the particles have a diameter ranging from about 1 to about 10 microns, preferably, from about 1 to about 5 microns, more preferably from about 2 to about 5 microns (see paragraph [0038]), and this size overlaps with the claimed size and thus creates case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A. Microparticles may be prepared from particles from polymers such as PLGA prepared with PEG (see paragraphs [0026], [0076]).  The 
While Lavik et al. teaches lyophilization of microspheres, Lavik does not teach use of lyoprotectant.
Marom et al. teaches use of mannitol for lyophilization, see page 15 and the example. Marom teaches injectable composition, see page 1, lines 20-25. Marom teaches that microparticles are the most common forms of biodegradable polymeric 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized mannitol as a cryoprotectant or (lyoprotectant) into the lyophilization process of microspheres of Lavik et al. One of ordinary skill would have been motivated to do so because Lavik et al. teaches lyophilization of microspheres and Marom et al. teaches use of cryoprotectant (lyoprotectant) for the ease of reconstitution of microspheres.
Nonstatutory double patenting rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of (U.S. Patent No. 8,927,529) or claims 1-13 of (U.S. Patent No. 9,572,771) in view of Marom et al. (WO 2011/080733A1, presented in IDS).

which is a salt, on an outside surface of the plurality of substantially spherical
microspheres, wherein the plurality of substantially spherical microspheres have: a D99[num] particle diameter of less than about 10 µm; a D90[num] circularity value of from about 0.8 to about 1.0; and comprise API in a weight of about 20 to about 40 wt.% of the polymer.
The patented US ‘529 claims recite a method for the treatment of back pain, comprising injecting an injectable, flowable composition having a total volume of less than about 5 mL, the composition comprising microparticles and a hydrophilic, aqueous liquid carrier vehicle, the microparticles comprising dexamethasone acetate and a polymer comprising a block copolymer of PLGA and PEG, the microparticles having a d50 of about 2 µm to about 5 µm (claim 1), a d90 of less than about 7 µm (claim 9), or a d90 of less than about 5 µm (claim 10), and the active pharmaceutical ingredient (dexamethasone acetate) present in a weight of up to about 40% the weight of the polymer (claims 1, 9, 10).  The microparticles are at least one of biodegradable, bioerodible, and biocompatible (claim 2).  The API is present in a weight of at least about 10% (claim 4) or about 20-30% (claim 5).  
Similarly, the patented US ‘771 claims recite a method for the treatment of back pain, comprising injecting an injectable, flowable composition, the composition 90 of less than about 7 µm (claims 1, 12), or a d90 of less than about 5 µm (claim 2), and the anti-inflammatory agent present in a weight of up to about 40% the weight of the polymer (claims 1, 12).  The anti-inflammatory agent is a synthetic, glucocorticoid steroid (claim 3).  The microparticles are at least one of biodegradable, bioerodible, and biocompatible (claim 4).  The anti-inflammatory agent is present in a weight of at least about 10% (claim 6) or about 20-30% (claim 7).  The hydrophilic, liquid carrier vehicle comprises an aqueous liquid (claim 8).  The composition has a total volume of less than about 20 mL (claim 12).  The microparticles are present in a concentration of about 1 mg/ml to about 500 mg/ml in the liquid carrier vehicle (claim 13). What is lacking in the patented claim is the recitation of lyoprotectant.
Marom et al. teaches use of mannitol for lyophilization, see page 15 and the example. Marom teaches injectable composition, see page 1, lines 20-25. Marom teaches that microparticles are the most common forms of biodegradable polymeric devices used in practice for prolonging the release of drugs in the body. The particles can range in sizes up to about 250 microns, average 60-100microns and the biodegradable polymers can be PLGA or PLA, see page 4, lines 21-26 and 31-33. The reference teaches use of mannitol as a cryoprotectant during lyophilization wherein the cryoprotectant or the (lysoprotectant as claimed) leads to easy reconstitution of the product, see page 28, section under lyophilization, lines 1-12. 


Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of (U.S. Patent No.10,350,222) in view of Marom et al. (WO 2011/080733A1, presented in IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components. The instant claims recite a plurality of substantially spherical microspheres comprising: at least one API substantially dispersed in at least one polymer, wherein the at least one polymer comprises at least one polyester polymer and a lyoprotectant,
which is a salt, on an outside surface of the plurality of substantially spherical
microspheres, wherein the plurality of substantially spherical microspheres have: a D99[num] particle diameter of less than about 10 µm; a D90[num] circularity value of from about 0.8 to about 1.0; and comprise API in a weight of about 20 to about 40 wt.% of the polymer. The patented claims also recite a composition comprising microspheres API, glucocorticoid and the particle size of up to 40% of polymer which overlaps with the instant claims and thus creates case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized mannitol as a cryoprotectant or (lyoprotectant) into the lyophilization process of microspheres of instant claims. One of ordinary skill would have been motivated to do so because Marom et al. teaches use of cryoprotectant (lyoprotectant) for the ease of reconstitution of microspheres.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of (USP 11,058,692) in view of Marom et al. (WO 2011/080733A1, presented in IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components. The instant claims recite a plurality of substantially spherical microspheres 
which is a salt, on an outside surface of the plurality of substantially spherical
microspheres, wherein the plurality of substantially spherical microspheres have: a D99[num] particle diameter of less than about 10 µm; a D90[num] circularity value of from about 0.8 to about 1.0; and comprise API in a weight of about 20 to about 40 wt.% of the polymer.
The patented claims also recite a composition comprising microspheres API, glucocorticoid and the particle size of up to 40% of polymer which overlaps with the instant claims. and thus creates case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A. The patented claims recite:
The patented claims recite composition comprising: (a)    microparticles comprising an anti-inflammatory agent and at least one polymer, wherein the microparticles have a d90 of less than about 7 µm, wherein at least one polymer comprises a block copolymer comprising a polyethylene glycol (PEG) block, and the anti-inflammatory agent is present in a weight of up to about 40% the weight of the total polymer, and (b)    a carrier vehicle; wherein the microparticles are substantially miscible to dispersible in the carrier vehicle. The copending claims do not recite cryoprotectant. Marom et al. teaches use of mannitol for lyophilization, see page 15 and the example. Marom teaches injectable composition, see page 1, lines 20-25. Marom teaches that microparticles are the most common forms of biodegradable polymeric devices used in practice for prolonging the release of drugs in the body. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized mannitol as a cryoprotectant or (lyoprotectant) into the lyophilization process of microspheres of instant claims. One of ordinary skill would have been motivated to do so because Marom et al. teaches use of cryoprotectant (lyoprotectant) for the ease of reconstitution of microspheres.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612